DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 09/30/2020.
Election/Restrictions
Applicant’s election of Group I (claims 1-6, 8-9, 11-14, and 17) in the reply filed on 01/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because in fig. 8A, reference numeral 117 is used to designate a portion of the catheter that is not distal tip 117.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Specification
The disclosure is objected to because of the following informalities:
In par. 0089, line 3, proximal opening 38 is referred to with reference numeral 18.
In par. 00157, line 8, “322822” should read “322/822”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:  in line 4, there should be a comma between “portion” and “and” for grammatical clarity.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the bladder wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will limitation will be read as “a bladder wall”. 
Claim 5 recites the limitation "the maximal cross-sectional area of the transducer sleeve at an expanded state" in line 2.  There is insufficient antecedent basis for this limitation in the 
	Claim 5 further recites the limitation "the maximal cross-sectional area of any one of the one or more expandable portions at least at their greatest circumference” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a maximal cross-sectional area of any one of the one or more expandable portions at least at their greatest circumference”. 
Claim 9 recites the limitation "the lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a lumen”.
Claim 12 recites the limitation "said at least one therapeutic fluid port" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “an at least one therapeutic fluid port”.
	Claim 12 further recites the limitation "the circumference of the tip" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a circumference of the tip”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tachibana et al. (US 20030092667 A1), hereinafter Tachibana.
Regarding claim 1, Tachibana teaches a catheter (10; fig. 9H) for ultrasonic-driven bladder therapeutic agent delivery (the device disclosed in Tachibana can be used in delivering therapeutic agents using ultrasound [pars. 0109, 0111], and, as Tachibana discloses the catheter as structurally claimed, the disclosed catheter is considered capable of being usable in a bladder), comprising: a tube (14; figs. 1, 10A, par. 0142) having (ii) one or more expandable portions (30A; fig. 9H, par. 0154), wherein at least one of said one or more expandable portions is a proximal expandable portion (30A) and (ii) a distal end (end where lumen 16 opens into vessel 34, as shown in fig. 9H); and at least one transducer sleeve (18) accommodating at least one ultrasound transducer (20; fig. 10D, par. 0143) mounted on said tube between said proximal expandable portion and said distal end (fig. 9H).
Regarding claim 2, Tachibana further teaches said proximal expandable portion is expandable (30A is expandable; figs. 9H-9I, par. 0163) inside a bladder from a contracted state (shown in fig. 9H) to an expanded state (shown in fig. 9I) in which said expandable portion is urged against the bladder wall to form a sealed volume within the bladder between said expandable portion and a trigone area of said bladder (Tachibana discloses a catheter as structurally claimed; therefore the device taught by Tachibana is considered capable of performing the disclosed function of being expandable inside a bladder from a contracted state to an expanded state in which said expandable portion is urged against the bladder wall to form a sealed volume within the bladder between said expandable portion and a trigone area of said bladder).
Regarding claim 3, Tachibana further teaches at least one additional expandable portion (30B; fig. 9H), wherein said transducer sleeve is disposed between said proximal expandable portion and said at least one additional expandable portion (18 is in between expandable portions 30B and 30A; fig. 9H).
Regarding claim 6, Tachibana further teaches at least one of the tube and transducer are concentric with at least one of the one or more expandable portions (tube of catheter 10 is concentric with expandable portion 30A; fig. 8C).
Regarding claim 8, Tachibana further teaches the tube comprises at least one fluid port (26A) located within a lumen of at least one of the one or more expandable portions (26A is located within lumen of expandable portion 30A; fig. 8C, par. 0154).
Regarding claim 11, Tachibana further teaches the tube comprises at least one therapeutic fluid port (26; fig. 9H, par. 0163) along its length that opens to a lumen (34; fig. 9H) of a bladder (Tachibana discloses a tube comprising at least on therapeutic fluid port as structurally claimed; therefore the device taught by Tachibana is considered capable of performing the disclosed function of opening to a lumen of a bladder). 
Regarding claim 13, Tachibana further teaches the transducer is elevated from a surface of the tube so as to define a gap between the transducer and the surface of the tube (gap 48 between ultrasound transducer 20 and external surface 46 of tube 14; fig. 10A, par. 0167).
Regarding claim 14, Tachibana further teaches at least one spacer (44) positioned on said tube (14) and wherein said transducer is mounted on said at least one spacer (fig. 10A, par. 0166-0167).
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lawinger et al. (US 20190117242 A1), hereinafter Lawinger. 
Regarding claim 1, Lawinger teaches a catheter (10; fig. 1) for ultrasonic-driven bladder therapeutic agent delivery (the device disclosed in Lawinger can be used in delivering therapeutic agents using ultrasound [par. 0042], and, as Lawinger discloses the catheter as structurally claimed, the disclosed catheter is considered capable of being usable in comprising: a tube (102; fig. 5) having (ii) one or more expandable portions (106; fig. 5), wherein at least one of said one or more expandable portions is a proximal expandable portion (106; fig. 5) and (ii) a distal end (12B; fig. 1); and at least one transducer sleeve (114) accommodating at least one ultrasound transducer (transducer sleeve 114 accommodates cavitation generator 120, which may be an ultrasound transducer (par. 0042); fig. 5) mounted on said tube between said proximal expandable portion and said distal end (120 is mounted between 106 and the distal end 12B as designated in fig. 1; fig. 5).
Regarding claim 2, Lawinger further teaches said proximal expandable portion is expandable (par. 0084) inside a bladder from a contracted state to an expanded state in which said expandable portion is urged against the bladder wall to form a sealed volume within the bladder between said expandable portion and a trigone area of said bladder (Lawinger discloses a catheter as structurally claimed; therefore the device taught by Lawinger is considered capable of performing the disclosed function of being expandable inside a bladder from a contracted state to an expanded state in which said expandable portion is urged against the bladder wall to form a sealed volume within the bladder between said expandable portion and a trigone area of said bladder).
Regarding claim 3, Lawinger further teaches at least one additional expandable portion (108; fig. 5), wherein said transducer sleeve is disposed between said proximal expandable portion and said at least one additional expandable portion (114 is located between 106 and 108; fig. 5).
Regarding claim 4, Lawinger further teaches the transducer sleeve and at least one of the one or more expandable portions are in fluid communication (114 is in fluid communication with both 106 and 108; fig. 5).
Regarding claim 5, Lawinger further teaches the maximal cross-sectional area of the transducer sleeve at an expanded state therof is smaller than the maximal cross-sectional area of any one of the one or more expandable portions at least at their greatest circumference (106 and 108 are lobes of a dumbbell shaped balloon 110 connected by narrower transducer sleeve 114; fig. 5, pars. 0086-0087).
Regarding claim 6, Lawinger further teaches at least one of the tube and transducer are concentric with at least one of the one or more expandable portions (tube 102 is concentric with expandable portion 106; fig. 5).
Regarding claim 8, Lawinger further teaches the tube comprises at least one fluid port (port of lumen 118 opening to expandable portion 106; fig. 5, par. 0088) located within a lumen of at least one of the one or more expandable portions (lumen of expandable portion 106; fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Lawinger.
	Tachibana teaches the tube comprises at least two fluid ports (26A, 26C), wherein port 26C is in in fluid communication with a lumen of said transducer sleeve (lumen 16C [fig. 8C] supplies media through port 26C [par. 0154] to expandable portion 30B; lumen 16C must travel through transducer sleeve 18 to deliver fluid to expandable portion 30B, making lumen 16C a lumen of transducer sleeve 18) and wherein said transducer is positioned between said ports (port 26A is located in expandable portion 30A and port 26C is located in expandable .
	Tachibana fails to teach both fluid ports are in fluid communication with a lumen of said transducer sleeve and fluid flow is maintained between said ports.
	Lawinger teaches a catheter (10; fig. 1) comprising two fluid ports (one opening to expandable portion 76 and one opening to expandable portion 78; fig. 4) in fluid communication with a lumen (88), wherein a cavitation generator (80) is located between said ports and fluid flow is maintained between said ports (fluid flow must be maintained between the ports when expandable portions 76 and 78 are being filled; par. 0078).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tachibana to have both fluid ports (26A and 26C) be connected to the same lumen as taught by Lawinger as both these inventions and the claimed invention are directed towards catheters comprising cavitation generators and expandable portions and the references were well-known in the art prior to the effective filing date of the claimed invention. Lawinger teaches in par. 0078 that expandable portions 76 and 78 can be filled with different lumens, as in Tachibana, or with the same lumen, as Lawinger discloses in fig. 4 and par. 0078. It would therefore have been obvious to one of ordinary skill in the art to have modified the ports in Tachibana to be connected to the same lumen such that expandable portions 30A and 30B are filled from the same lumen, as such a modification is a simple substitution of one known element for another to obtain a predictable result (the catheter as taught by Tachibana with an alternate configuration of lumens and ports for expanding the expandable portions as taught by Lawinger). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Walls et al. (US 20050192560 A1), hereinafter Walls. 
	Regarding claim 12, Tachibana teaches a lumen (16) opening at a port in the distal end of the catheter (10), wherein the lumen 16 can be used to deliver media (par. 0142).
a blind tip at said distal end, wherein said at least one therapeutic fluid port is positioned along the circumference of the tip.
	Walls teaches a catheter (20) with a blind tip (34) at the distal end (26; fig. 2, pars. 0037, 0039), wherein the blind tip has a therapeutic fluid port (42) positioned along the circumference of the tip (port 42 is a lateral opening; fig. 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lumen 16 in Tachibana to have a port positioned along the circumference as taught by Walls as both these inventions and the claimed invention are directed towards catheters with ports at the distal end and the references were well-known in the art prior to the effective filing date of the claimed invention. Walls teaches in par. 0044 that port 42 communicates with central lumen 40 and is configured for fluid communication with an exterior of the catheter. It would therefore have been obvious to one of ordinary skill in the art to have made the port of lumen 16 in Tachibana to be a lateral opening as taught by Walls, as such a modification would be a simple substitution of one known element for another with a predictable result (a catheter as taught by Tachibana wherein fluid communication between a lumen and the exterior of the catheter is achieved through a lateral opening as taught by Walls).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Towler (US 20080086083 A1). 
	Tachibana fails to teach at least one of the one or more expandable portions is one of: toroidal and spheroid.	
	Towler teaches a catheter (12; fig. 6) with a toroidal-shaped expandable portion (1; figs. 1, 6). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified expandable portions 106 and 108 in Tachibana to be toroidal as taught by Towler as both these inventions and the claimed invention are directed towards catheters with expandable portions and the references were well-known in the art prior to the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawinger in view of Towler (US 20080086083 A1). 
	Lawinger fails to teach at least one of the one or more expandable portions is one of: toroidal and spheroid.	
	Towler teaches a catheter (12; fig. 6) with a toroidal-shaped expandable portion (1; figs. 1, 6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified expandable portions 106 and 108 in Tachibana to be toroidal as taught by Towler as both these inventions and the claimed invention are directed towards catheters with expandable portions and the references were well-known in the art prior to the effective filing date of the claimed invention. Towler teaches in par. 0030 that toroidal-shaped expandable portions can reach large outer diameters and high inflation pressures when compared to traditional balloon shapes. It would therefore have been obvious to one of ordinary skill in the art to have made the expandable portions in Tachibana to be toroidal-shaped expandable portions as taught by Towler, as such a modification would be substituting one known prior art element for another with the predictable result of a catheter comprising expandable portions capable of reaching relatively large outer diameters and high inflation pressures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783